            Case 7:18-cv-08956-CS Document 35 Filed 05/01/19 Page 1 of 2




                                                             May 1, 2019

BY ECF AND ELECTRONIC MAIL
The Hon. Cathy Seibel
United States District Judge
United States District Court
 for the Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150

               Re:     Berger v. Imagina Consulting (18 Civ. 8956 (CS)(JCM))

Dear Judge Seibel:
        I represent the defendant Imagina Consulting Inc. in this action. Pursuant to the Court’s
minute order entered on 4/19/2019 at 12:29 PM EDT and filed on 4/18/2019, I write to submit
my billing records for the time I spent on the pending discovery dispute. I am billing my time on
this engagement at a rate of $350 per hour, which is a substantial discount from my usual hourly
rate of $495 per hour.

        My time records for this discovery dispute begin on March 1, 2019 – the date on which I
first contacted Mr. Liebowitz regarding his failure to provide discovery on the schedule he
agreed to – and continue through the date of our telephonic conference on April 18, 2019. All of
the time entries during that period relate to that dispute. The time entries include time spent on
reviewing and marking up the plaintiff’s proposed confidentiality order because Mr. Liebowitz
insisted on the entry of such an order, but later conceded he had no documents that were actually
confidential.

        Of the 14.4 hours shown, (i) 0.1 hours on March 1 was not charged at all, (ii) 4.2 hours
(plus another $18.50 in trainfare) are attributable to the April conference in White Plains that Mr.
Liebowitz failed to attend, and (iii) 2.2 hours are attributable to the preparation for and conduct
of our conference on April 18. I respectfully suggest that the plaintiff’s counsel’s complete
disregard of his discovery obligations should result in his being charged with the entire
$5,023.50, and that result would obtain even if he provides a legitimate excuse for missing the
April 12 court date.

                                                             Respectfully submitted,



                                                             Craig J. Albert
Enclosure

Copy to Richard Liebowitz, Esq. (via email)



10560
                                Case 7:18-cv-08956-CS Document   35 Filed 05/01/19 Page 2 of 2
                                                        Albert PLLC
                                                                                         Staff Activity
                                                          This report encompasses Fri Mar 01 2019 - Sun Apr 21 2019
                                                                                  Run Date: May 1, 2019, 8:33 AM
    Staff Member                               Matter / Event                                        Event Type                Event Dates          Hours Worked    Billable Amount

Craig J Albert

                   Jason Berger v Imagina Consulting 1100.01                           Matter Start: Mon Dec 10 2018

                   Email Liebowitz re discovery responses [no charge]                        Compose Email             Start: Fri Mar 01 2019    0.1 hrs                           $ 0.00
                                                                                                                       Closed: Fri Mar 01 2019
                   Draft letter to Liebowitz re discovery deficiencies, emails with          Other                     Start: Wed Mar 13 2019    0.9 hrs                         $ 315.00
                   Liebowitz re same, see rules for communications with chambers of
                                                                                                                       Closed: Wed Mar 13 2019
                   Judge McCarthy

                   Revisions to Liebowitz's draft confidentiality order, email client re      Drafting                 Start: Thu Mar 14 2019    2.1 hrs                         $ 735.00
                   change in scheduling of settlement conference, letter to magistrate
                                                                                                                       Closed: Thu Mar 14 2019
                   judge re adjournment in light of plaintiff's failure to provide discovery,
                   emails with Liebowitz re same

                   Finalize letter to magistrate judge re scheduling change, letter to       Drafting                  Start: Fri Mar 15 2019    0.4 hrs                         $ 140.00
                   Judge Seibel re request for confidentiality order, emails with
                                                                                                                       Closed: Fri Mar 15 2019
                   Liebowitz re same

                   Emails with Liebowitz re request to confer on deficiencies in             Compose Email             Start: Tue Mar 19 2019    0.1 hrs                          $ 35.00
                   document production and interrogatories.
                                                                                                                       Closed: Tue Mar 19 2019
                   Teleconf Liebowitz re completion of discovery                             Phone Call                Start: Thu Mar 21 2019    0.1 hrs                          $ 35.00
                                                                                                                       Closed: Thu Mar 21 2019
                   Emails with Liebowitz re request to confer on discovery dispute,          Other                     Start: Wed Mar 27 2019    0.2 hrs                          $ 70.00
                   teleconf Liebowitz re compliance schedule, draft confirming letter
                                                                                                                       Closed: Wed Mar 27 2019
                   and send

                   Email Liebowitz re discovery deficiencies (0.1), review judge's rules Other                         Start: Fri Apr 05 2019    1.8 hrs                         $ 630.00
                   and draft initial letter to judge re request for conference, file and
                                                                                                                       Closed: Fri Apr 05 2019
                   serve (0.3), review judge's minute order and draft supplemental
                   letter in response (1.4)

                   Research cases cited by Liebowitz in letter opposing discovery            Other                     Start: Wed Apr 10 2019    0.7 hrs                         $ 245.00
                   conference and compare response to previous positions on
                                                                                                                       Closed: Wed Apr 10 2019
                   document availability (0.6), email client re status (0.1)

                   Emails with Liebowitz re discovery issues raised in his response          Other                     Start: Thu Apr 11 2019    0.2 hrs                          $ 70.00
                   letter
                                                                                                                       Closed: Thu Apr 11 2019
                   Assemble materials for conference (0.2), travel to White Plains,          Other                     Start: Fri Apr 12 2019    4.2 hrs                     $ 1,470.00
                   attend conference, return (4.0)
                                                                                                                       Closed: Fri Apr 12 2019
                   Emails with Liebowitz re compliance and settlement, background            Other                     Start: Mon Apr 15 2019    1.4 hrs                         $ 490.00
                   research re Lieboowitz's court commitments for 4/12/19, review
                                                                                                                       Closed: Mon Apr 15 2019
                   minute order re 4/12 conference, email Liebowitz re settlement
                   proposal, email client re status

                   Prepare for compliance conference (chart of deficiencies and        Other                           Start: Thu Apr 18 2019    2.2 hrs                         $ 770.00
                   commitments, trade show attendance, schedule of communications)
                                                                                                                       Closed: Thu Apr 18 2019
                   (1.2), telephonic conference with judge (0.9), phone call following
                   with Liebowitz (0.1)

                                                                         Totals for the Matter of:                                               Hours                           Billable
                                                             Jason Berger v Imagina Consulting 1100.01                                           14.40                       $ 5,005.00
                                         Totals for the Staff Member :                                                                           Hours                           Billable
                                                  Craig J Albert                                                                                 14.40                       $ 5,005.00

                                                                                             Firm Totals:                                        Hours                       Billable
                                                                                             Totals:                                             14.40                     $ 5,005.00
Albert PLLC                                                                                                                                                        May 1, 2019, 8:33 AM
Staff Activity                                                                                            HoudiniESQ                                                   1     /        1
